AYERS, Judge.
This is one of the companion case’s- of Dowden v. State of Louisiana, La.App., 81 So.2d 48, and, for the reasons therein assigned, 'defendant should respond in damages for whatever injuries, pain and suffering plaintiff sustained.
This plaintiff, a minor four years of age at the time of the accident, was struck on-the back of the head by a falling jar of oil which had been placed to the back of the seat’’ of the car by his father. The jar broke, cutting a gash on top of the child’s head. No medical attention was sought or given the child immediately following the accident, but “a D.r., Williams was consulted later, but who was deceased at the time of the trial.” The wounds healed in du.e-course with no after-effects other than two small scars near the top o.f the head back of the crown. There was no evidence of unusual pain or suffering at the time of the accident, but, of course, there was suffering and pain at the time and immediately following the accident and during the healing process.
An award of $250 in our opinion amply and adequately compensates for the injuries sustained in this case.
.For the reasons assigned, the judgment appealed is reduced to $250, and, as thus amended, is affirmed.
Plaintiff is taxed with the costs of this appeal.
Amended and affirmed.